DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant’s submission filed 12/02/2020 has been entered. The claims 1, 2, 4, 6, 10-13, 15-18 and 20 have been amended. The claims 21-23 have been newly added. The claims 3, 7, 9 and 14 have been cancelled. The claims 1-2, 4-6, 8, 10-13 and 15-23 are pending in the present application. 

Response to Arguments
Applicant’s arguments filed 12/02/2020 with respect to the 103(a) rejection of the amended claim invention have been fully considered but are not found persuasive in view of the new ground(s) of rejection set forth in the current Office Action. 
In Pages 14-15 of Remarks, applicant made general allegation and repeated the new claim languages that the cited references do not teach the new claim limitations without substantive arguments. Applicant ignored Nakao’s relevant teaching in relation to the claim invention. 
Nakao teaches at Paragraph 0183 generating layer separation information and at Paragraph 0189 “if the target pixel is not a pixel in the area in which images are to be combined, the processing proceeds to step F202, where the layer processing unit 3 selects the target pixel of the motion sequence effective area in the current key frame as a pixel to be copied into a combining result image. For example, a pixel value of “0” is stored in the layer separation information for the target pixel”. 
Nakao teaches at Paragraph 0191 that “if the target pixel is a pixel in the region to be combined, the processing proceeds to step F203, where the layer processing unit 3 determines whether the target pixel is a pixel in the moving subject region of the current key frame. If the target pixel is a pixel in the moving subject region of the current key frame, the processing proceeds to step F204, where the layer processing unit 3 stores a pixel value “1” in the layer separation information for the target pixel.” 
Nakao teaches at Paragraph 0193 “if, in step F203, it is determined that the target pixel is not a pixel in the moving subject region of the current key frame, the processing proceeds to step F205, where the layer processing unit 3 determines whether the target pixel corresponds to the moving subject region of the previous key frame. If the target pixel corresponds to the moving subject region of the previous key frame, the processing proceeds to step F206, where the layer processing unit 3 stores a pixel value of “2” in the layer separation information for the target pixel.” 
Nakao teaches at Paragraph 0195 that “if the target pixel corresponds to the background region of the current key frame, the processing proceeds to step F208, where the layer processing unit 3 stores a pixel value “3” in the layer separation information for the target pixel”. 
Nakao teaches at FIG. 4A-4B and Step F103-F105 of FIG. 9 that the key frame selection process is described at Paragraph 0125 and each of the key frames of interest is separated into a moving subject layer and a background layer as described at FIG. 5A-5B, 6B-6C, FIGS. 7A-7B and FIG. 8 and related disclosures in relation to these figures). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 15, 16 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokohata US Patent Application Publication No. 2011/0043639 (hereinafter Yokohata) in view of Nakao US-PGPUB No. 2010/0039447 (hereinafter Nakao). 
Claim 1: 
Yokohata explicitly teaches an image processing device comprising: 
e.g., CPU 23 of FIG. 1): 
determine a moving subject of interest from a plurality of moving subjects in a plurality of input frames; determine a set of key frames of interest from the plurality of input frames based on a change in shape of the moving object of interest (
Yokohata teaches at Paragraph 0131 that it is checked whether or not the number of extraction of the selected images is the same as a predetermined necessary number…the user can specify the necessary number described above. Yokohata teaches at Paragraph 0152 that a stroboscopic image may be generated in which object portions are arranged so as to be spaced from each other by an arbitrarily specified interval…the user specifies a desired interval (e.g., the number of pixels) between object images through a setting screen before shooting. Accordingly, Yokohata teaches determining a set of selected frames from a plurality of input frames based user’s instruction of specifying a desired interval between object images through a setting screen as the set of selected frames are provided so that the object portions are arranged to be spaced from each other by an arbitrarily specified interval. 
Yokohata shows at FIG. 14 determining the candidate input frames (key frames) FI1, FI4 and FI9 among the input frames FI1- FI10 so that the number of input (key) frames is determined to be 3. 
Yokohata teaches at FIG. 3 the number of target (key) frame images are selected to be 4 according to (the avatar traversing) the width of the combined image 633 (n=4=f(d/v) wherein d is the width of the combined image and v is the traversing speed of the target avatar across the width of the combined image during the period of time set forth at FIG. 3 or FIG. 26. The number of the frame images is clearly dependent on the width of the combined image in Yokohata for the above reasons. In other word, the number of the frame images is proportional to the width of the combined image and is inversely proportional to the speed of avatar.  
Yokohata teaches such determination is based on a change in a shape of a moving subject and a user instruction. 
Yokohata teaches at FIG. 3 and FIGS. 14-17 a change in a shape of a moving subject in the frames 311-313 (for example, the shape of the moving subject in the frame 311 is different from the shape of the moving subject in the frame 312 in FIG. 3 or the shape of the moving subject in FI4 is different from the shape of the moving subject in FI1 of FIG. 14. 
Yokohata teaches at S11 of FIG. 11 and Paragraph 0185 the user’s setting operation of the tracking target and setting operation of the candidate image sequence is accepted in determining whether tracking target is set (it is noted that different tracking target has a different shape and setting the tracking target is the same as changing a shape of the tracking target as Yokohata teaches at Paragraph 0122 determining a contour of the tracking target region 531 as a specific direction size). 
Yokohata teaches at Paragraph 0074 that the tracking process unit 51 outputs tracking result information including information indicating the position and size of the tracking target in each preview image and each target image….a shape of the tracking target region is also defined by the tracking result information. 
Yokohata teaches at Paragraph 0106 that the user changes the photography direction. Yokohata teaches at Paragraph 0077 that an approximation of the closed region may be performed by a region having a simple figure shape such as a rectangle or an ellipse so as to extract the same as the tracking target region. Yokohata teaches at Paragraph 0093 that sizes and shapes of the estimated tracking target regions 370 to 374 are the same as those of the tracking target region on the preview image In-1. 
Yokohata teaches at Paragraph 0067 that the user can determine the number of target images (i.e., a value of p) freely. Yokohata teaches at Paragraph 0071 that the user can specify the tracking target. Yokohata teaches at Paragraph 0088 that it is possible to determine the target object interval in accordance with user’s instruction. 
Yokohata teaches at Paragraph 0106 it is possible to avoid a situation where the user changes the photography direction or turns off the power of the image sensing apparatus 1 during the photographing operation of the target image sequence. Yokohata teaches at Paragraph 0108 to recalculate the moving speed SP and the subject size SIZE. Yokohata teaches that the exposure time of each target frame image decreases along with an increase of the moving speed SP. Accordingly, the change of the moving speed implicitly requires an acceleration of the moving subject. 
Yokohata teaches at Paragraph 0174 the tracking target is set including the information indicating position and size of the tracking target region on each frame image. Accordingly the shape of a moving subject (the tracking target region) is set as Yokohata teaches at Paragraph 0071 that the user can specify the tracking target or the image sensing apparatus 1 automatically sets the tracking target by using a face recognition process. 
Yokohata teaches at Paragraph 0085 that the moving speed SP is an average moving speed of the tracking target and the subject size SIZE is an average size of the tracking target. Accordingly the subject shape (size) or the subject moving speed changes. Yokohata teaches at Paragraph 0092 the moving direction 360 at the moving speed SP. Accordingly the moving direction 360 may be positive or negative depending upon the moving target’s moving direction. 
Yokohata's number of the target (key) frame images is also a function of the width of the combined image. Yokohata teaches at Paragraph 0079 and 0100 that the object characteristic deriving unit which detects a moving speed of the specific object on the basis of image data output from the imaging unit. 
Yokohata teaches at FIG. 3 the number of target (key) frame images are selected to be 4 according to (the avatar traversing) the width of the combined image 633 (n=4=f(d/v) wherein d is the width of the combined image and v is the traversing speed of the target avatar across the width of the combined image during the period of time set forth at FIG. 3 or FIG. 26. The number of the frame images is clearly dependent on the width of the combined image in Yokohata for the above reasons. In other word, the number of the frame images is proportional to the width of the combined image and is inversely proportional to the speed of avatar. Moreover, Yokohata teaches at FIG. 26 that the number of the frame images are selected to be 3 according to the width of the combined image 633 when the avatar traversing the width of the combined image 633 at less speed. 
Yokohata teaches at FIG. 6 that the target region must be within the frame. Yokohata teaches FIG. 7 and Paragraph 0086-0089 that determining the target subject interval in accordance with the subject size such that the target subject interval is determined based on no overlap between 330A and 330B. The selected image frames are arranged at a substantially constant position interval. The image frame is determined to be the selected image frame based on a comparison of the image frame having no overlap with the previously selected image frame in the subject region (therefore the subject size). Accordingly the number of the selected image frames are dependent upon the left and right sides of the subject region falling within the width of the stroboscopic image and the target subject interval which is dependent upon the subject size. The number of the selected image frames is a function of the left and right boundaries of the subject region within the width of the stroboscopic image and the subject size); 
Divide the set of key frames of interest into a plurality of moving subject layers and a plurality of background layers based on the generated layer separation information (
Yokohata’s background images are generated according to the background image generating process as disclosed in Makino. The key frame image can thus be separated into the object portion and a background image not having an object portion and the stroboscopic image is generated by combining the background image that was generated by the background image generating process with the object images extracted from the respective effective frames. 
Yokohata shows at FIGS. 22-26 a dynamic region is extracted from a difference between frame images where each key frame image (the target image) is separated into the extracted dynamic region and the background image (e.g., the background image 901) where the dynamic region of each key frame is combined with the background image of the key frames. 
Yokohata teaches at FIGS. 31A-33C identifying a set of key frames and at FIGS. 22-26 the tracking target characteristics calculation unit determining a subject size of the moving subject and separating the plurality of key frames into the plurality of moving subject layers so as to compose the moving subject layers to the background images of the key frames to generate the plurality of strobostropic images 631/632/633. Yokohata teaches at FIG. 18 and FIGS. 31A-31C determining/extracting a set of key frames and clearly teaches at FIG. 16 determining a width of the moving subject in the each of the key frames. Yokohata teaches at Paragraph 0010 it is decided that the image in the dynamic region 911 on the frame image 902 is the image of the specific subject and it is decided that the image in the dynamic region 912 on the frame image 903 is the image of the specific subject. Yokohata teaches at Paragraph 0079-0083 that the tracking target characteristic calculation unit 52 calculates a subject size (object size) SIZE in accordance with the size of the tracking target on the image space and at Paragraph 0100-0101 that images in the tracking target regions on the target images are extracted from the target images on the basis of the tracking result information for the target images and the images extracted from the target images are sequentially overwritten on the target images (background images) so that a stroboscopic image 315 is generated….to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target images on the background image for generating the stroboscopic image. Accordingly the moving subject layers having a SIZE of the subject are extracted and separated from the target images identified as key frames. Yokohata teaches determining a width of the tracking target region. Yokohata teaches at FIG. 16 determining a width Li or Lj of the subject region. Yokohata shows at FIG. 22 the separation of the frame image 902 into the subject region 911 and the background image 901 (the so-called background image in which no tracking target exists). 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image. 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 
Determine a width of each of the plurality of moving subject layers and each of the plurality of background layers based on subject information (
Yokohata’s background images are generated according to the background image generating process as disclosed in Makino. The key frame image can thus be separated into the object portion and a background image not having an object portion and the stroboscopic image is generated by combining the background image that was generated by the background image generating process with the object images extracted from the respective effective frames. 
Yokohata teaches at FIG. 3 the number of target (key) frame images are selected to be 4 according to (the avatar traversing) the width of the combined image 633 (n=4=f(d/v) wherein d is the width of the combined image (the background image) and v is the traversing speed of the target avatar across the width of the combined image during the period of time set forth at FIG. 3 or FIG. 26. The number of the frame images is clearly dependent on the width of the combined image in Yokohata for the above reasons. In other word, the number of the frame images is proportional to the width of the combined image (the background image) and is inversely proportional to the speed of avatar. Moreover, Yokohata teaches at FIG. 26 that the number of the frame images are selected to be 3 according to the width of the combined image 633 (the background image) when the avatar traversing the width of the combined image 633 (background image) at less speed. 
Yokohata teaches at Paragraph 0142 that then the two non-target frame images are denoted by IA and IB, the moving speed SP and the subject size SIZE can be calculated from the positions and sizes of the tracking target regions on the non-target frame images. 
Yokohata teaches at Paragraph 0110 and FIG. 12B that a background display region on the movement direction side of the tracking target may be blinked so as to inform the user. Yokohata teaches at FIGS. 31A-33C identifying a set of key frames and at FIGS. 22-26 the tracking target characteristics calculation unit determining a subject size of the moving subject and separating the plurality of key frames into the plurality of moving subject layers so as to compose the moving subject layers to the background images of the key frames to generate the plurality of strobostropic images 631/632/633 wherein the number of key frames is selected based on the width of the moving subject region in accordance with the width of the background image (See FIGS. 14 and 26 where three key frames are selected versus FIG. 19 where four key frames are selected). Yokohata’s pixel range or width of the background image is the same as the pixel range or width of the key frame. Moreover, the width of the remaining background image area is the width of the target image minus the width of the target subject region. 
Yokohata teaches at FIG. 18 and FIGS. 31A-31C determining/extracting a set of key frames and clearly teaches at FIG. 16 determining a width of the moving subject in the each of the key frames. Yokohata teaches at Paragraph 0010 it is decided that the image in the dynamic region 911 on the frame image 902 is the image of the specific subject and it is decided that the image in the dynamic region 912 on the frame image 903 is the image of the specific subject. Yokohata teaches at Paragraph 0079-0083 that the tracking target characteristic calculation unit 52 calculates a subject size (object size) SIZE in accordance with the size of the tracking target on the image space and at Paragraph 0100-0101 that images in the tracking target regions on the target images are extracted from the target images on the basis of the tracking result information for the target images and the images extracted from the target images are sequentially overwritten on the target images (background images) so that a stroboscopic image 315 is generated….to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target images on the background image for generating the stroboscopic image. Accordingly the moving subject layers having a SIZE of the subject are extracted and separated from the target images identified as key frames. Yokohata teaches determining a width of the tracking target region. Yokohata teaches at FIG. 16 determining a width Li or Lj of the subject region. Yokohata shows at FIG. 22 the separation of the frame image 902 into the subject region 911 and the background image 901 (the so-called background image in which no tracking target exists). 
Yokohata teaches at Paragraph 0088-0090 and Paragraph 0123 that the target subject interval is determined from the subject size SIZE as a function of SIZE+ ki according to the user’s instruction of the coefficients ki. Yokohata teaches at FIGS. 14-16 and Paragraph 0123 that the selection of the combined frames is based on the target subject interval and the specific number p of combine frames. 
Yokohata teaches at Paragraph 0138 that the value p may be a preset fixed value or may be a value that the user can set freely. When p is fixed in the process of calculating the subject size for the candidate selected frames, the computed number of the selected frames is checked against the number p. As p varies/increases, further calculation of the subject size of the candidate selected frames is required and accordingly the calculation of the subject size of the candidate selected frames is based on the determination whether the computed number of combined frames is unchanged from p. 
Yokohata teaches a process of determining a subject size of each candidate target frames and each of the background images based on the subject and the determination whether the computed number of the candidate selected frames in unchanged from the p target frame images where the number p is set by the user and could be the number 3, 4 or 5. In the calculation of the subject size, the number of candidate selected frames is selected in the target image selection unit to be the same as the number p on the basis of the reference interval (See Paragraph 0152 and Paragraph 0161). 
Yokohata teaches at Paragraph 0166 that the target image selection unit 157 selects the p target frame images from the target frame image candidates by using the reference interval and at Paragraph 0067 that the user can determine the number of target images p freely and at Paragraph 0081 calculating the moving speed SP and the subject size SIZE from the tracking result information and at Paragraph 0089 that the tracking targets are arranged at a substantially constant position interval. Yokohata teaches at Paragraph 0102 that when p is five, images in the regions 371 to 374 may be extracted from the target images and the images extracted may be sequentially overwritten on the target image so as to generate the stroboscopic image and at Paragraph 0120-017 that the three frame images are sequentially selected as the selected images illustrated in thick lines. Yokohata teaches at Paragraph 0130 and FIG. 18 that it is checked whether or not the number of extraction of the selected images is the same as a predetermined number when extracting the selected images and calculating the subject size. 
 Yokohata teaches at FIGS. 3-18 that the width of the subject is determined based on the determination that the computing number of combined frames is unchanged from 3 or 4. 
Yokohata teaches at FIG. 35 and Paragraph 0185-0186 determining a first width f each of the plurality of moving subject layers by determining the size the tracking target via the user’s setting operation of the tracking target and each of the plurality of background layers based on the subject information and the determination in S167 that the number of extracted images is the same as the necessary number p. 
Yokohata shows at FIG. 16 determining a first width Li or Lj of each of the plurality of moving subject layers 530/531 and each of the plurality of the corresponding background layers based on the subject information. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 
Combine, based on the determined width, at least two moving subject layers of the plurality of moving subject layers in a temporal sequence and at least two background layers of the plurality of background layers in the temporal sequence (
Yokohata teaches at FIG. 3 and FIGS. 19-21 and FIG. 26 a processor is configured to combine the combining target image 530 having the adjusted width of the moving object in the input frame with the stroboscopic image based on determination values (Li, xi, yi) and (Lj, xj, yj). 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 

Yokohata teaches at FIG. 3 and FIGS. 14-17 a change in a shape of a moving subject in the frames 311-313 (for example, the shape of the moving subject in the frame 311 is different from the shape of the moving subject in the frame 312 in FIG. 3 or the shape of the moving subject in FI4 is different from the shape of the moving subject in FI1 of FIG. 14). 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image); 
generate a first image based on the combination of the region of interest of the combining target image with the combining-completed image (
Yokohata teaches at FIG. 3 and FIGS. 19-21 and FIG. 26 a processor is configured to combine the combining target image 530 having the adjusted width of the moving object in the input frame with the stroboscopic image based on determination values (Li, xi, yi) and (Lj, xj, yj). 
Yokohata teaches FIG. 7 and Paragraph 0086-0089 that determining the target subject interval in accordance with the subject size such that the target subject interval is determined based on no overlap between 330A and 330B. 
Yokohata teaches at Paragraph 0083 that an average value of the specific direction sizes is substituted for the subject size SIZE. 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image). 

Yokohata does not teach the claim limitation: “set a determination value to a plurality of pixels in each region of the set of key frames of interest to generate layer separation information, wherein the layer separation information indicates a moving subject region, a background region, and a residual background region of the set of key frames of interest, and the determination value of the moving subject region is different from each of the determination value of the background region and the determination value of the residual background region: divide the set of key frames of interest into a plurality of moving subject layers and a plurality of background layers based on the generated layer separation information”. 

In the same field of endeavor, Nakao teaches the claim limitation: “set a determination value to a plurality of pixels in each region of the set of key frames of interest to generate layer separation information, wherein the layer separation information indicates a moving subject region, a background region, and a residual background region of the set of key frames of Nakao teaches at Paragraph 0183 generating layer separation information and at Paragraph 0189 “if the target pixel is not a pixel in the area in which images are to be combined, the processing proceeds to step F202, where the layer processing unit 3 selects the target pixel of the motion sequence effective area in the current key frame as a pixel to be copied into a combining result image. For example, a pixel value of “0” is stored in the layer separation information for the target pixel”. 
Nakao teaches at Paragraph 0191 that “if the target pixel is a pixel in the region to be combined, the processing proceeds to step F203, where the layer processing unit 3 determines whether the target pixel is a pixel in the moving subject region of the current key frame. If the target pixel is a pixel in the moving subject region of the current key frame, the processing proceeds to step F204, where the layer processing unit 3 stores a pixel value “1” in the layer separation information for the target pixel.” 
Nakao teaches at Paragraph 0193 “if, in step F203, it is determined that the target pixel is not a pixel in the moving subject region of the current key frame, the processing proceeds to step F205, where the layer processing unit 3 determines whether the target pixel corresponds to the moving subject region of the previous key frame. If the target pixel corresponds to the moving subject region of the previous key frame, the processing proceeds to step F206, where the layer processing unit 3 stores a pixel value of “2” in the layer separation information for the target pixel.” 
Nakao teaches at Paragraph 0195 that “if the target pixel corresponds to the background region of the current key frame, the processing proceeds to step F208, where the layer processing unit 3 stores a pixel value “3” in the layer separation information for the target pixel”. 
Nakao teaches at FIG. 4A-4B and Step F103-F105 of FIG. 9 that the key frame selection process is described at Paragraph 0125 and each of the key frames of interest is separated into a moving subject layer and a background layer as described at FIG. 5A-5B, 6B-6C, FIGS. 7A-7B and FIG. 8 and related disclosures in relation to these figures. See also Paragraph 0133 and Paragraph 0181). 

Nakao further teaches the claim limitation: “determine a width of each of the plurality of moving subject layers and each of the plurality of background layers, based on subject information…. set a region of interest of the moving subject of interest in each of the plurality of moving subject layers of the combining target image; combine the region of interest of the combining target image with a combining completed image” (Nakao teaches at Paragraph 0179 and Paragraph 0266 that a pixel range within the size of a final combined image (the size of the motion sequence still image) into which the current frame image data is combined is computed. Nakao teaches at Paragraph 0273 that information regarding the range of the previous key frame and the moving subject information regarding the rage of the key frame preceding the previous key frame and the moving subject information included in the combined image data item preceding the previous combined image data item are used. Nakao teaches at FIGS. 6B-6C and Paragraph 0149 the width Wback=160 of the remaining background area. 
Nakao teaches at FIG. 8 and Paragraph 0165 that the pixels of the motion sequence effective area of the current input key frame Fx can be directly copied into an area B of the new combined image data item shown in FIG. 8. Nakao teaches at Paragraph 0157-0168 determining the width of the area A and the area B of the current key frame Fx. The width of the area A of the current key frame Fx constitutes the width of a portion of the background image of the current key frame. Nakao teaches at Paragraph 0213 that the existing previous combined image data item contains the key frames in the areas C and A which are combined together. The combined image in the areas A and B is copied to such combined image data item. The image in the area A is overwritten with the layer combined image. 
Nakao teaches at FIG. 4A-4B and Step F103-F105 of FIG. 9 that each of the key frames of interest is separated into a moving subject layer and a background layer as described at FIG. 4B, Paragraph 0133 and Paragraph 0181 and Nakao shows at FIG. 5B, FIG. 8, Paragraph 0142 and Paragraph 0210 determining a width A/Wmov of the motion effective area or the moving subject F*D for each of the separated key frames and a width B of each of the background layers such as the width of the motion sequence effective area in FIG. 24A or the width of the rear area in FIG. 25 or the width of the remaining background area or the size of the final combined image which is the size of the motion sequence still image which is the same as the width of the background image at Paragraph 0179 and Paragraph 0266); 
generate a first image based on the combination of the region of interest of the combining target image with the combining-completed image (Nakao teaches at FIG. 8, FIG. 18, FIG. 25 and FIGS. 32-33 generating a first image based on the second combining-completed image having 8 subjects, where a size of the first image generated coincides with the specific image frame size).  

Claim 15: 
The claim 15 is subject to the same rationale of rejection as the claim 1. 
Claim 16: 
The claim 16 is subject to the same rationale of rejection as the claim 1. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the at least one processor is further configured to re-set the region of interest based on a determination that a number of combined frames is changed, and the number of combined frames is determined to be changed in a case where a width of the first image is greater than a specific image frame size.
Nakao/Yokohata further teaches the claim limitation that the at least one processor is further configured to re-set the region of interest based on a determination that a number of combined frames is changed and the number of combined frames is determined to be changed in a case where a width of the first image is greater than a specific image frame size (
Nakao teaches at FIG. 8, FIGS. 18-19, FIG. 25 and FIGS. 32-33 re-setting the region of interest based on a determination that the number of combined frames is changed, wherein the number of combined frames is determined to be changed in a case where a width of the first image is greater than a specific image frame size. 
Yokohata teaches at FIG. 35 S165 and Paragraph 0186 determining the number of combined frames has been changed in a case where a width of the tracking target is greater than a threshold value (target subject interval) with respect to the specific image frame size. 
Yokohata teaches at FIG. 18 (Step S67) and Paragraph 0131 computing the number of the extracted frame images and it is checked whether or not the number of extracted of the selected images is the same as a predetermined necessary number, i.e., determining whether the computed/extracted number of combined frames (extracted images) has been changed from the predetermined necessary number of combined images or not (i.e., determining the number of extracted image equals to the predetermined necessary number of combined frames means determining the number of extracted images is unchanged from the predetermined necessary number and determining the number of extracted image does not equal to the predetermined necessary number of combined frames means determining the number of extracted images is changed from the predetermined necessary number). 
In other words, Yokohata teaches at Step S67 of FIG. 18 and Paragraph 0131 determining whether the extracted number of combined frames has been unchanged from a specific number of combined frames based on a size of a display region (the target subject interval) in a connection direction in which a combining target image (the extracted frame image) is to be combined with a combining-completed image for each input frame FIs, wherein the specific number of combined frames (the necessary number of frames or the total number of frames) is pre-set for a specific image frame size).  
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the moving subject of interest is determined based on a depth value of each pixel associated with each of the plurality of moving subjects. 
Nakao teaches the claim limitation: that the moving subject of interest is determined based on a depth value of each pixel associated with each of the plurality of moving subjects (Nakao teaches at Paragraph 0092 that the moving subject information generation unit 11 generates moving subject information using the original image group and additional information, e.g., depth information and at Paragraph 0096 that the moving subject information generation unit 11 may separate the moving subjects from one another for each of depths…the image is represented as a multi-level value image that indicates at which depth each pixel is located and at Paragraph 0104 when a plurality of moving subject images are present, and if the depths of the moving subject images are indicated, the moving subject images are separated into layers each corresponding to one of the depths). 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the subject information comprises at least one of the change in the shape of the moving subject of interest, a movement speed of the moving subject of interest, an acceleration of the moving subject of interest, or a change in a movement direction of the moving subject of interest. 

Yokohata teaches at FIG. 3 and FIGS. 14-17 a change in a shape of a moving subject in the frames 311-313 (for example, the shape of the moving subject in the frame 311 is different from the shape of the moving subject in the frame 312 in FIG. 3 or the shape of the moving subject in FI4 is different from the shape of the moving subject in FI1 of FIG. 14). 
Yokohata teaches at FIG. 3 the number of target (key) frame images are selected to be 4 according to (the avatar traversing) the width of the combined image 633 (n=4=f(d/v) wherein d is the width of the combined image (the background image) and v is the traversing speed of the target avatar across the width of the combined image during the period of time set forth at FIG. 3 or FIG. 26. The number of the frame images is clearly dependent on the width of the combined image in Yokohata for the above reasons. In other word, the number of the frame images is proportional to the width of the combined image (the background image) and is inversely proportional to the speed of avatar. Moreover, Yokohata teaches at FIG. 26 that the number of the frame images are selected to be 3 according to the width of the combined image 633 (the background image) when the avatar traversing the width of the combined image 633 (background image) at less speed). 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the region of interest corresponds to a specific state of the moving subject of interest in each of the plurality of moving subject layers.

Yokohata teaches at FIG. 3 and FIGS. 14-17 a change in a shape of a moving subject in the frames 311-313 (for example, the shape of the moving subject in the frame 311 is different from the shape of the moving subject in the frame 312 in FIG. 3 or the shape of the moving subject in FI4 is different from the shape of the moving subject in FI1 of FIG. 14). 
Yokohata shows at FIGS. 7-8 and FIG. 26 dividing the set of key frames IA and IB (or 611/612/613) into a plurality of moving subject layers 330A and 330B and a plurality of background layers. Yokohata teaches at Paragraph 0011 that the background image has no specific subject having a motion. Yokohata teaches at Paragraph 0101 it is possible to extract images in the tracking target regions and to prepare a background image such as a white image or a black image so as to sequentially overwrite the images extracted from the target frame images on the background image for generating the stroboscopic image). 

Claims 2, 4-6, 8, 10-13 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokohata US Patent Application Publication No. 2011/0043639 (hereinafter Yokohata) in view of Nakao US-PGPUB No. 2010/0039447 (hereinafter Nakao) and Makino US Patent Application Publication No. 2009/0201382 (hereinafter Makino). 

Claim 2: 
Makino further teaches the claim limitation that the at least one processor is further configured to determine the width for at least one of each of the plurality of moving subject 
Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames (key frames) is dependent upon the width of the stroboscopic image (the background image) since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames (key frames) is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. Makino teaches at Paragraph 0152 that a stroboscopic image may be generated in which object portions are arranged so as to be spaced from each other by an arbitrarily specified interval. The user specifies a desired interval between object images through a setting screen. As the spacing between the moving subject of the effective frames are adjustable, the number of the effective frames is variable (adjustable) and the object range are adjusted in accordance with each of the adjustable effective frames. The object ranges of the effective frames for generating the stroboscopic image are adjusted due to the change in the user specified interval). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic image. Having the combined teaching of Yokohata and Makino, one of the ordinary skill in the art would have been motivated to create a motion trajectory for the subject/object in motion in the stroboscopic image. 
Claim 4: 
Makino further teaches the claim limitation that the at least one processor is further configured to combine each of the plurality of moving subject layers of the combining target image with the combining-completed image based on the width of the moving subject of interest and the determined width (
Makino teaches at FIG. 11A-11B and FIG. 17 and Paragraph 0102 a processor is configured to combine the combining target image MV having the decided width from each effective frame with the stroboscopic image of FIG. 17 based on determination values (L(n-1), R(n-1), L(n), R(n), MV(n-1), MV(n), etc.) of one or more detected moving object regions/ranges of each effective frame, with the combining target image MV being parallel to the completed stroboscopic image in a horizontal direction. 
Makino teaches at Paragraph 0136 that images of object portions are extracted from the respective effective frames. Makino teaches at Paragraph 0054 that the background image generating section 216 generates a background image not having an object portion by acquiring pixel values at the same coordinates for all of the selected captured images and employs a median. Makino teaches at Paragraph 0137 that the stroboscopic image generating section 217 generates a stroboscopic image...by combining the background image that was generated by the background image generating process with the object images of the respective effective frames. Accordingly, the background image is a combination of the multiple background images excluding the object portions of the respective effective frames. The stroboscopic image is generated based on the background images excluding the object portions and the object portions of the effective frames. 
Makino teaches at FIG. 11A-11B and FIG. 17 that a processor is configured to decide a width for combining the moving subject layer MV of the input frame with the combining-completed image based on a width of a moving subject MV in the moving subject layer of the input frame. 
Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames is dependent upon the width of the stroboscopic image since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. Makino teaches at Paragraph 0152 that a stroboscopic image may be generated in which object portions are arranged so as to be spaced from each other by an arbitrarily specified interval. The user specifies a desired interval between object images through a setting screen. As the spacing between the moving subject of the effective frames are adjustable, the number of the effective frames is variable (adjustable) and the object range are adjusted in accordance with each of the adjustable effective frames. The object ranges of the effective frames for generating the stroboscopic image are adjusted due to the change in the user specified interval).  
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic image. Having the combined teaching of Yokohata and Makino, one of the ordinary skill in the art would have been motivated to create a motion trajectory for the subject/object in motion in the stroboscopic image. 

Claim 5: 

Makino teaches at Paragraph 0102 that L(n) and R(n) indicate the range of the object area. Makino discloses at FIG. 11A and Paragraph 0102 determining a width (an object range) of each of the plurality of moving subject layers that is determined by L(n-1) and R(n-1) pair or L(n) and R(n) pair. The background image that corresponds to the range of the object area has a width corresponding to the width of the object area. The moving subject layer as defined by L(n) and R(n) pair is at least temporally subsequent to the at least two moving subject layers defined by the L(n-2) and R(n-2) pair and L(n-1) and R(n-1) pair. 
Yokohata teaches at FIG. 3 and FIGS. 19-21 and FIG. 26 a processor is configured to combine the combining target image 530 having the adjusted width of the moving object in the input frame with the stroboscopic image based on determination values (Li, xi, yi) and (Lj, xj, yj). Yokohata teaches at FIGS. 8-16 and FIG. 26 that the moving subject (the tracking target) is a human body, and wherein the processor is configured to detect a desired portion of the human body using a human body detection mask, thereby deciding the regional width of the region of interest so that the desired portion is included therein).  
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic 
Claim 6: 
Yokohata at least implicitly teaches and Makino explicitly teaches the claim limitation that the at least one processor is further configured to determine a width of the region of interest based on a cumulative area mask (Makino teaches that the number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
Makino teaches at Paragraph 0136 that images of object portions are extracted from the respective effective frames. Makino teaches at Paragraph 0054 that the background image generating section 216 generates a background image not having an object portion by acquiring pixel values at the same coordinates for all of the selected captured images and employs a median. Makino teaches at Paragraph 0137 that the stroboscopic image generating section 217 generates a stroboscopic image...by combining the background image that was generated by the background image generating process with the object images of the respective effective frames. Accordingly, the background image is a combination of the multiple background images excluding the object portions of the respective effective frames. The stroboscopic image is generated based on the background images excluding the object portions and the object portions of the effective frames. 
Yokohata teaches at FIG. 3 and FIGS. 19-21 and FIG. 26 a processor is configured to combine the combining target image 530 having the adjusted width of the moving object in the input frame with the stroboscopic image based on determination values (Li, xi, yi) and (Lj, xj, yj). Yokohata teaches at FIGS. 8-16 and FIG. 26 that the processor is configured to decide the regional width of the region of interest using an updated foreground mask as a cumulative area mask so that a cumulative area of a portion of a moving subject has a predetermined ratio).  
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic image. Having the combined teaching of Yokohata and Makino, one of the ordinary skill in the art would have been motivated to create a motion trajectory for the subject/object in motion in the stroboscopic image. 
Claim 8: 
Makino further teaches the claim limitation that, the at least one processor is further configured to determine the set of key frames of interest based on a change in the plurality of input frames (Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames is dependent upon the width of the stroboscopic image since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
Makino teaches at FIG. 14 and FIG. 17 that, in a case the processor decides a key frame (an effective frame) from the input frame and changes a number of frames of the image to be combined according to the image frame size and the image size of the image generated by combining the combining target image MV of the key frame (the effective frame), the image selection unit decides the key frame (the effective frame) again according to the changed number of frames). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic image. Having the combined teaching of Yokohata and Makino, one of the ordinary skill in the 
Claim 10: 
Makino further teaches the claim limitation that the at least one processor is further configured to obtain a plurality of widths of the plurality of moving subject layers based on a width of the region of interest of the moving subject of interest, and the plurality of widths are equal to each other (Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames is dependent upon the width of the stroboscopic image since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
Makino teaches at FIGS. 11A-11B, 14 and 17 and Paragraph 0109 the processor is configured to perform adjustment of the widths of the regions of interest in the updated foreground mask to obtain equally adjusted widths so that the size of the image generated by performing the combining substantially coincides with the image frame size).  
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic image. Having the combined teaching of Yokohata and Makino, one of the ordinary skill in the art would have been motivated to create a motion trajectory for the subject/object in motion in the stroboscopic image. 

Claim 11: 
Makino further teaches the claim limitation that the at least one processor is further configured to obtain a plurality of widths for the plurality of moving subject layers based on the a width of the region of interest of the moving subject of interest ( 
Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames is dependent upon the width of the stroboscopic image since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before).  
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a 
Claim 12: 
Makino further teaches the claim limitation that, for reduction of a width of the region of interest, the at least one processor is further configured to adjust the width of the region of interest based on the subject information, such that a first plurality of regions of interest of the moving subject of interest are excluded from the width of the region of interest, and for enlargement of the width of the region of interest, the at least one processor is further configured to adjust the width of the region of interest, such that a second plurality of regions of interest of the moving subject of interest are included in the width of the region of interest  ( 
Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames is dependent upon the width of the stroboscopic image since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
For ease of understanding, when the subject size is large enough, the left and right boundaries of the subject region coincide with the left and right boundaries of the frame, the number of the selected image frames is 1 since the subject region occupies the width of the stroboscopic image. On the other hand, when the subject size is equal to half of the size of the stroboscopic image, such that the left boundary of the subject region of the first selected frame coincides with the left boundary of the frame and the right boundary of the subject region of the second selected frame coincides with the right boundary of the frame, the number of the selected frames is 2. On the other hand, when the subject size is equal to ¼ of the size of the stroboscopic image, such that the left boundary of the subject region of the first selected frame coincides with the left boundary of the frame and the right boundary of the subject region of the fourth selected frame coincides with the right boundary of the frame, the number of the selected frames is 4. Accordingly, the number of the selected frames is determined based on a comparison of the width of the stroboscopic image and the width of the subject region). 

Claim 13: 
Makino further teaches the claim limitation that, the at least one processor is further configured to increase an adjustment width of a frame image based on: a reduction of a width of the region of interest and an increase in a frame interval of the frame image with respect to a key frame (Makino teaches at FIGS. 11A-11B, 14 and 17 and Paragraph 0109 when the regional width of the region of interest is to be reduced, the image selection unit increases an adjustment width of a frame image as a frame interval with respect to a key frame of interest of each frame image is lengthened, and when the regional width of the region of interest is to be enlarged, the image selection unit increases an adjustment width of the frame image of the key frame of interest, or increases an adjustment width of the frame image as the frame interval with respect to the key frame of interest of each frame image is shortened. 
Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames is dependent upon the width of the stroboscopic image since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
For ease of understanding, when the subject size is large enough, the left and right boundaries of the subject region coincide with the left and right boundaries of the frame, the number of the selected image frames is 1 since the subject region occupies the width of the stroboscopic image. On the other hand, when the subject size is equal to half of the size of the stroboscopic image, such that the left boundary of the subject region of the first selected frame coincides with the left boundary of the frame and the right boundary of the subject region of the second selected frame coincides with the right boundary of the frame, the number of the selected frames is 2. On the other hand, when the subject size is equal to ¼ of the size of the stroboscopic image, such that the left boundary of the subject region of the first selected frame coincides with the left boundary of the frame and the right boundary of the subject region of the fourth selected frame coincides with the right boundary of the frame, the number of the selected frames is 4. Accordingly, the number of the selected frames is determined based on a comparison of the width of the stroboscopic image and the width of the subject region. The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic image. Having the combined teaching of Yokohata and Makino, one of the ordinary skill in the art would have been motivated to create a motion trajectory for the subject/object in motion in the stroboscopic image. 
Claim 17: 
Yokohata at least implicitly teaches and Makino explicitly teaches the claim limitation that, the at least one processor is further configured to combine the combining target image with the combining completed image based on comparison of values of a corresponding region of a plurality of regions of each key frame of the set of key frames of interest (
Makino teaches at Paragraph 0136 that images of object portions are extracted from the respective effective frames. Makino teaches at Paragraph 0054 that the background image generating section 216 generates a background image not having an object portion by acquiring pixel values at the same coordinates for all of the selected captured images and employs a median. Makino teaches at Paragraph 0137 that the stroboscopic image generating section 217 generates a stroboscopic image...by combining the background image that was generated by the background image generating process with the object images of the respective effective frames. Accordingly, the background image is a combination of the multiple background images excluding the object portions of the respective effective frames. The stroboscopic image is generated based on the background images excluding the object portions and the object portions of the effective frames. 
Makino teaches at FIGS. 12-14 and Paragraph 0152 that the target subject interval is dependent upon the object size and the number of effective frames (key frames) is dependent upon the width of the stroboscopic image since L(n) and R(n) are dependent upon the width of the stroboscopic image and must be within the width of stroboscopic image and the target subject interval (which is dependent upon the subject size). Accordingly the number of effective frames is dependent upon the width of the stroboscopic image and the subject size. When the number of effective frames are dependent upon L(n), R(n) and the target subject interval (or the subject size), the number of effective frames are clearly the function of the width of stroboscopic image and the target subject interval (or the subject size). 
The number of the effective frames is dependent upon the L(n) and R(n) of the effective frames within the width of the stroboscopic image and the subject size because a frame is decided to be an effective frame based on the criteria set forth in S406 of FIG. 12 and Paragraph 0109-0112 which is dependent upon the object size that the object portion does not overlap with the object portion of the preceding effective frame by comparing the object range of the search object frame with that of the effective frame that was selected immediately before. 
For ease of understanding, when the subject size is large enough, the left and right boundaries of the subject region coincide with the left and right boundaries of the frame, the number of the selected image frames is 1 since the subject region occupies the width of the stroboscopic image. On the other hand, when the subject size is equal to half of the size of the stroboscopic image, such that the left boundary of the subject region of the first selected frame coincides with the left boundary of the frame and the right boundary of the subject region of the second selected frame coincides with the right boundary of the frame, the number of the selected frames is 2. On the other hand, when the subject size is equal to ¼ of the size of the stroboscopic image, such that the left boundary of the subject region of the first selected frame coincides with the left boundary of the frame and the right boundary of the subject region of the fourth selected frame coincides with the right boundary of the frame, the number of the selected frames is 4. Accordingly, the number of the selected frames is determined based on a comparison of the width of the stroboscopic image and the width of the subject region. 
Yokohata teaches at FIG. 3 and FIGS. 19-21 and FIG. 26 a processor is configured to combine the combining target image 530 having the adjusted width of the moving object in the input frame with the stroboscopic image based on determination values (Li, xi, yi) and (Lj, xj, yj). Yokohata thus teaches the combining is based on a comparison of the determination values of a corresponding region among the plurality of detected regions of each input frame).  
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic 
Re Claim 18: 
Makino further teaches the claim limitation that the at least one processor is further configured to trim each of the plurality of moving subject layers and each of the plurality of background layers based on the width of the moving subject of interest (
Makino teaches at Paragraph 0136 that images of object portions are extracted from the respective effective frames. Makino teaches at Paragraph 0054 that the background image generating section 216 generates a background image not having an object portion by acquiring pixel values at the same coordinates for all of the selected captured images and employs a median. Makino teaches at Paragraph 0137 that the stroboscopic image generating section 217 generates a stroboscopic image...by combining the background image that was generated by the background image generating process with the object images of the respective effective frames. Accordingly, the background image is a combination of the multiple background images excluding the object portions of the respective effective frames. The stroboscopic image is generated based on the averaged background images excluding the object portions and the object portions of the effective frames. 
Makino teaches at Paragraph 0102 that L(n) and R(n) indicate the range of the object area. Makino discloses at FIG. 11A and Paragraph 0102 determining a width (an object range) of each of the plurality of moving subject layers that is determined by L(n-1) and R(n-1) pair or L(n) and R(n) pair. The background image that corresponds to the range of the object area has a width corresponding to the width of the object area. The moving subject layer as defined by L(n) and R(n) pair is at least temporally subsequent to the at least two moving subject layers defined by the L(n-2) and R(n-2) pair and L(n-1) and R(n-1) pair. Makino teaches at Paragraph 0136 that images of object portions are extracted from the respective effective frames. Makino teaches at Paragraph 0054 that the background image generating section 216 generates a background image not having an object portion by acquiring pixel values at the same coordinates for all of the selected captured images and employs a median. Makino teaches at Paragraph 0137 that the stroboscopic image generating section 217 generates a stroboscopic image...by combining the background image that was generated by the background image generating process with the object images of the respective effective frames. Accordingly, the background image is a combination of the multiple background images excluding the object portions of the respective effective frames. The stroboscopic image is generated based on the background images excluding the object portions and the object portions of the effective frames).  
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width of the subject as such incorporation would have combined the extracted motion subject into a completed stroboscopic image in a horizontal direction successively to form a stroboscopic image. Having the combined teaching of Yokohata and Makino, one of the ordinary skill in the art would have been motivated to create a motion trajectory for the subject/object in motion in the stroboscopic image. 
Re Claim 19: 
Makino further teaches the claim limitation that based on the combination of the at least two moving subject layers of the plurality of moving subject layers and the combination of the at Makino teaches at Paragraph 0102 that L(n) and R(n) indicate the range of the object area. Makino discloses at FIG. 11A and Paragraph 0102 determining a width (an object range) of each of the plurality of moving subject layers that is determined by L(n-1) and R(n-1) pair or L(n) and R(n) pair. The background image that corresponds to the range of the object area has a width corresponding to the width of the object area. The moving subject layer as defined by L(n) and R(n) pair is at least temporally subsequent to the at least two moving subject layers defined by the L(n-2) and R(n-2) pair and L(n-1) and R(n-1) pair. 
Makino teaches at Paragraph 0136 that images of object portions are extracted from the respective effective frames. Makino teaches at Paragraph 0054 that the background image generating section 216 generates a background image not having an object portion by acquiring pixel values at the same coordinates for all of the selected captured images and employs a median. Makino teaches at Paragraph 0137 that the stroboscopic image generating section 217 generates a stroboscopic image...by combining the background image that was generated by the background image generating process with the object images of the respective effective frames. Accordingly, the background image is a combination of the multiple background images excluding the object portions of the respective effective frames. The stroboscopic image is generated based on the background images excluding the object portions and the object portions of the effective frames). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have incorporated the additional features of Makino into Yokohata for obtaining a stroboscopic image such that the motion subject is extracted according to the determined width 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JIN CHENG WANG/Primary Examiner, Art Unit 2613